      Case 4:20-cv-00909-HSG Document 47 Filed 03/01/21 Page 1 of 3



 1   LAW OFFICES OF JOHN A. HAUSER
     By: LAURIE J. ELZA, State Bar No.: 284903
 2   One Pointe Drive, 6th Floor,
 3   Brea, CA 92821
     Phone: (714) 571-0407 / Fax: (877) 369-5799
 4   Direct Line: (714) 371-2311
     E-Mail: laurie.elza@thehartford.com
 5   Mailing Address: P.O. Box 2282, Brea, CA 92822-2282
 6
     LEWIS BRISBOIS BISGAARD & SMITH, LLP
 7   By: ANDREW C. HUBERT, State Bar No.: 117887
     By: DANA A. FOX, State Bar No.: 119761
 8   633 W. 5th Street, Ste. 4000
 9   Los Angeles, CA 90071
     Phone: (213) 580-6337 / F: (213) 250-7900
10   E-Mail: andrew.hubert@lewisbrisbois.com; dana.fox@lewisbrisbois.com
11
     Attorneys for Defendant, PA SOLUTIONS, INC.
12
13                                UNITED STATES DISTRICT COURT
14
                    IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16     CAMERON DYESS, an individual,                CASE NO. 4:20-cv-00909-HSG
                                                    [Assigned for All Purposes to the Honorable
17                   Plaintiff,                     Haywood S. Gilliam, Jr.; Courtroom 2]

18
19     vs.                                          STIPULATED REQUEST FOR ORDER
                                                    EXTENDING DEADLINE TO
20                                                  MEDIATE AND USE OF PRIVATE
                                                    MEDIATOR & ORDER THEREON
21     ESTATE OF JAJUAN LEE MORTON,
                                                    (as modified)
       Deceased; DONYELL SHAJUAN
22     HANKINS as Personal Representative of
       the ESTATE OF JAJUAN LEE MORTON,             Action Filed: November 22, 2019
23
       Deceased; PA SOLUTIONS, INC., a              Trial Date: November 8, 2021
24     Michigan Corporation; and DOES 1 through
       20, inclusive,
25
26                   Defendants.

27
     ///
28
                                                   1
     _____________________________________________________________________________________________
         STIPULATED REQUEST FOR ORDER EXTENDING DEADLINE TO MEDIATE AND USE OF
                               PRIVATE MEDIATOR & ORDER THEREON
       Case 4:20-cv-00909-HSG Document 47 Filed 03/01/21 Page 2 of 3



 1          Plaintiff Cameron Dyess and Defendants Estate of Jajuan Lee Morton and PA Solutions,
 2   Inc. (collectively “the Parties”), submit this stipulation to extend the deadline to mediate this
 3   matter, subject to the Court’s approval, as follows:
 4          On May 15, 2020, the Court issued an Order Selecting ADR Process (Document 29), as
 5   follows:
 6                        EVENT                                              DATE
 7    Mediation Deadline                                 February 1, 2021
 8
 9          The Parties agree and stipulate that the discovery necessary to prepare this matter for
10   mediation was not able to be completed by the above deadline. The Parties further agree and
11   stipulate that the delay in discovery is due to events beyond the parties’ control and which,
12   despite their best efforts, cannot be rectified. The delays are due to the COVID pandemic and the
13   multi-state locations of the Parties and medical providers. These delays include the inability to
14   obtain complete medical records and billing, which adversely impacts the Parties’ ability to
15   retain experts and to schedule depositions of medical providers, as well as ongoing document
16   discovery between the parties, which will necessitate depositions of party representatives and
17   employee witnesses which are currently scheduled for March 2021.
18          The Parties agree and stipulate that an extension of the deadline to mediate is needed to
19   permit the Parties to complete the discovery necessary for mediation.
20          The Parties further agree and stipulate to the use of a private mediator and removal from
21   the court-sponsored mediation.
22          The Parties agree and stipulate that this stipulation is made in good faith in the interests
23   of judicial economy and efficiency of resources of the Court and the Parties and is not for the
24   purposes of delay.
25          IT IS STIPULATED AND AGREED, by and between the parties and their undersigned
26   counsel of record, that the deadline to mediate be moved to August 1, 2021, and that this matter
27   be removed from the court-sponsored mediation program and referred to private mediation.
28
                                                   2
     _____________________________________________________________________________________________
         STIPULATED REQUEST FOR ORDER EXTENDING DEADLINE TO MEDIATE AND USE OF
                               PRIVATE MEDIATOR & ORDER THEREON
      Case 4:20-cv-00909-HSG Document 47 Filed 03/01/21 Page 3 of 3



 1
 2
     DATED: February 26, 2021                   ERSKINE LAW, PC
 3
 4
                                         BY:___/s/ Jonathan M. Shugart_____
 5                                             JONATHAN M. SHUGART, ESQ.
                                               Attorneys for Plaintiff, CAMERON DYESS
 6
 7
     DATED: February 26, 2021                   LAW OFFICES OF JOHN A. HAUSER
 8
 9                                       BY:___/s/ Laurie J. Elza___________
                                               LAURIE J. ELZA, ESQ.
10                                             Attorneys for Defendant, PA SOLUTIONS, INC.
11
12   DATED: February 26, 2021                   LEWIS BRISBOIS BISGAARD & SMITH, LLP
13
14                                       BY:___/s/ Andrew C. Hubert________
                                               ANDREW C. HUBERT, ESQ.
15                                             Co-Counsel for Defendant, PA SOLUTIONS, INC.
16
     DATED: February 26, 2021                   KNUDTSON & ASSOCIATES, PC
17
18                                       BY:___/s/ Gigi Knudtson____________
19                                             GIGI KNUDTSON, ESQ.
                                               Attorneys for Defendant, ESTATE OF JAJUAN
20                                             LEE MORTON
21
                                     ORDER
22
             IT IS SO ORDERED that in light of this stipulation, the Court sets aside its previous
23   order referring the case to court-connected mediation (docket no. 29). The parties are directed
     to complete private mediation by August 1, 2021.
24
25
26 DATED: 3/1/2021                               ______________________________
                                                 HON. HAYWOOD S. GILLIAM, JR. UNITED
27                                               STATES DISTRICT COURT JUDGE
28
                                                   3
     _____________________________________________________________________________________________
         STIPULATED REQUEST FOR ORDER EXTENDING DEADLINE TO MEDIATE AND USE OF
                               PRIVATE MEDIATOR & ORDER THEREON
